DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 and 08/10/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, this claim recites “facilitating transport of the product.” It is unclear what this limitation entails.  What action or activity is performed to make transport of the product easy or easier? The Specification is silent as to what is meant by facilitating transport. For at least these reasons, this limitation is vague and indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-11, 18-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2016/0349543) in view of Hof et al. (US 2020/0073480).
Regarding Claims 1, 10, and , Rogers discloses a system comprising: (Rogers: see paragraph [0005])
a detector wherein the detector generates signal data associated with a person of interest (POI) within a field of view (Rogers: see at least paragraph [0009] disclosing sensor used to detect human presence, [0066] disclosing control circuit may comprise sensor that detects human presence, may be proximity sensor, motion sensor, etc., [0067], [0069], [0087])
a computing device to receive and analyze signal data to determine a movement or action of the POI within the field of view (Rogers: see paragraph [0009] disclosing product display system includes sensor that may detect movement or sound and output first electrical current to wireless power transmitter in response to detection of human presence by the sensor, [0063] & [0069] disclosing field of view/detection area, [0056]-[0057] disclosing wireless power transmitter and receiver, [0065] disclosing control circuit controls outputs to direct first electrical current to wireless power transmitter, [0070]-[0072] disclosing analyzing motion of person (e.g., towards display assembly or away from) to best decide what/how to output information to detected person))
and facilitate generation of a feedback response in response to the determined movement or action of the POI (Rogers: see at least paragraph [0009] output first electrical current to wireless power transmitter in response to detection of human presence by the sensor, [0031] disclosing product display assembly including output mechanism to gain attraction, [0034] disclosing output mechanisms configured to output perceptible effects, [0037] disclosing sound emitter output information about the products, [0044] disclosing external devices, [0070] disclosing control scheme may be employed in which output mechanism is configured to output a perceptible effect, [0072] disclosing control circuit may be configured to direct operation of the output mechanism)

Rogers does not expressly provide for a millimeter (MM) wave radar detector(s) that generates the signal data associated with a POI within a field of view of the MM wave radar detector; and an Access Point (AP) coupled with the MM wave radar detector, the AP comprising a computing device to receive and analyze signal data provided by the MM wave radar detector.
However, Hof discloses a millimeter (MM) wave radar detector(s) that generates the signal data associated with a POI within a field of view of the MM wave radar detector; and an Access Point (AP) coupled with the MM wave radar detector, the AP comprising a computing device to receive and analyze signal data provided by the MM wave radar detector (Fig. 1-3, 7, 9, 13, 14, paragraphs [0052]-[0060], [0064], [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers with the MM wave detector coupled with the AP, as taught by Hof, since such a modification would have merely substituted one known element (sensor in Rogers) for another (MM wave detector in Hof), and would have yielded predictable results including improved motion recognition. See Rogers paragraph [0005].

Regarding Claim 2, Rogers and Hof teach or suggest all of the limitations of claim 1. Additionally, the Rogers discloses a plurality of detectors that generate signal data associated with the POI within a detection area that comprises a plurality of field of views for the detectors (See Fig. 3, paragraph [0063], [0069]), and wherein the computing device generates an image of the POI based upon the signal data provided by the detectors (See paragraph [0068]-[0069] disclosing image sensor/cameras toward object (e.g., POI)) and Hof discloses a plurality of MM radar detectors that generate signal data associated with a POI within a detection area and wherein the computing device of the AP generates an image based on the signal data provided by the MM wave radar detectors (Hof: paragraph [0007], [0067], [0069], [0070], Fig. 15 disclosing outputting GUI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers with the MM wave detector coupled with the AP, as taught by Hof, since such a modification would have merely substituted one known element (sensor in Rogers) for another (MM wave detector in Hof), and would have yielded predictable results including improved motion recognition. See Rogers paragraph [0005].

Regarding Claim 3, Rogers and Hof teach or suggest all of the limitations of claim 1. Additionally, Rogers and Hof discloses an external device controlled by the AP that provides the feedback response ( Rogers: see at least paragraph [0031] disclosing product display assembly including output mechanism to gain attraction, [0034] disclosing output mechanisms configured to output perceptible effects, [0037] disclosing sound emitter output information about the products, [0044] disclosing external devices, [0070] disclosing control scheme may be employed in which output mechanism is configured to output a perceptible effect, [0072] disclosing control circuit may be configured to direct operation of the output mechanism; Hof: see at least paragraph [0069] disclosing host electronic device (e.g., AP) that includes a processor and plurality of millimeter wave antenna modules as an example of radar hardware set up - may include wireless communications capability and perform gesture recognition with the electronic device, [0070] disclosing the processor may be configured to execute a GUI operation responsive to the recognized signal).

Regarding Claim 4, Rogers and Hof teach or suggest all of the limitations of claim 3. Additionally, Rogers discloses wherein the external device comprises a motor connected to move an object as the feedback response (Rogers: see at least paragraph [0029] disclosing product display assembly includes shelves, [0035] disclosing output mechanism including motor, [0041] disclosing output motion using electric motor to cause physical motion of product or display assembly).

Regarding Claim 5, Rogers and Hof teach or suggest all of the limitations of claim 4. Additionally, Rogers discloses wherein the motor connects with a store shelf to move a product on the store shelf as the feedback response (Rogers: see at least paragraph [0029] disclosing product display assembly includes shelves, [0035] disclosing output mechanism including motor, [0041] disclosing output motion using electric motor to cause physical motion of product or display assembly).

Regarding Claim 6, Rogers and Hof teach or suggest all of the limitations of claim 3. Additionally, Rogers discloses wherein the external device comprises a display that provides content as the feedback response to the POI (Rogers: [0039] disclosing output mechanism of product assembly display with graphic, text, character, animation or video to attract customers, [0086]).

Regarding Claim 8, Rogers and Hof teach or suggest all of the limitations of claim 6. Additionally, Hof discloses wherein the display comprises a personal electronic device of the POI (Hof: see at least paragraph [0003] & [0052] disclosing electronic device might be smartphone or PDA).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Rogers with the personal electronic device, as taught by Hof, since such a modification would have merely substituted one known element (personal electronic device) for another (product display assembly), and would have yielded predictable results including cost savings by implementing displayed product information on user already owned device rather than a store paid for device.

Regarding Claims 9 and 18, Rogers and Hof teach or suggest all of the limitations of claims 3 and 10. Additionally, Rogers discloses wherein the external device comprises a speaker that provides an audio response as the feedback response or a light element that turns on or off or changes intensity as the feedback response (Rogers: see at least paragraph [0036] disclosing output mechanism may be light emitter such as LEDs, [0037] disclosing output mechanism may be sound emitter including one or more speakers to output information regarding product).

Regarding Claims 11 and 21, Rogers and Hof teach or suggest all of the limitations of claims 10 and 20. Additionally, Rogers discloses wherein the external device comprise a motor connected with a shelf in a store, and the facilitating generation of the feedback response further comprises: controlling, via the computing device, operation of the motor to move the shelf in response to the determined movement or action of the POI being associated with an object on the shelf (Rogers: see at least paragraph [0029] disclosing product display assembly includes shelves, [0035] disclosing output mechanism including motor, [0041] disclosing output motion using electric motor to cause physical motion of product or display assembly).

Regarding Claims 19 and 23, Rogers and Hof teach or suggest all of the limitations of claims 10 and 20. Additionally, Rogers discloses further scanning the detection area in which the POI is located with the MM wave radar detectors so as to generate further signal data associated with the detection area; further analyzing the further signal data via the computing device to determine a further movement or action of the POI; and facilitating generation, via the computing device, of a further feedback response by a second external device proximate the detection area, wherein the further feedback response is in response to the determined further movement or action of the POI, and the second external device differs from the external device (Rogers: see at least paragraph 0069]-0072] disclosing scanning a person walking towards the product assembly and using that determined motion to generate feedback signal of a display (first external device) in order to attract person to product and then further detecting another motion of person walking away from the product assembly and using the audio device as a second external device in order to generate audio to person regarding product information).

Claim(s) 7, 12-14, 16-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2016/0349543) in view of Hof et al. (US 2020/0073480), and further in view of Bermudez Rodriguez et al. (US 2017/0228686).
Regarding Claims 7, 12, and 22, Rogers and Hof teach or suggest all of the limitations of claims 1, 10, and 20. Rogers further discloses wherein the content provided by the display comprises information in response to the determined movement or action of the POI within the field of view (Rogers: paragraph [0039] disclosing output mechanism of product assembly display with graphic, text, character, animation or video to attract customers, [0086]). However, the combination does not disclose wherein the content comprises information about a product determined to be of interest to the POI.
Bermudez Rodriguez discloses information about a product determined to be of interest to the POI (Bermudez Rodriguez: see at least paragraph [0005], [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rogers/Hof with the product information, as taught by Bermudez Rodriguez, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including increasing sales within the store. See paragraph [0004], [0056].

Regarding Claim 13, Rogers, Hof, and Bermudez Rodriguez teach or suggest all of the limitations of claim 12. Additionally, Rogers discloses wherein the POI is a customer, the detection area comprises an area within a store, and the object comprises a product or a representation of a product available for purchase in the store (Rogers: see at least paragraph, [0027] disclosing retail store with product display, [0032] disclosing product display assembly to gain consumer attention of a product).

Regarding Claim 14, Rogers, Hof, Bermudez Rodriguez teach or suggest all of the limitations of claim 13. Additionally, Bermudez Rodriguez discloses wherein the information provided about the object comprises product information selected from the group consisting of purchase price of the product, one or more locations of the product within the store, a discount in purchase price associated with the product, product content or product specifications, and information about one or more other alternative products related to the product. (Bermudez Rodriguez: see at least paragraph [0005], [0030] disclosing item characteristics displayed such as price, weight, calories, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rogers/Hof with the product information, as taught by Bermudez Rodriguez, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including increasing sales within the store. See paragraph [0004], [0056].

Regarding Claim 16, Rogers and Hof teach or suggest all of the limitations of claim 13. However, the combination does not expressly provide for wherein the information provided about the object comprises product information about an alternate location of the product in the store or an alternative product that is identified as related to the product.
Bermudez Rodriguez discloses wherein the information provided about the object comprises product information about an alternate location of the product in the store or an alternative product that is identified as related to the product (Bermudez Rodriguez: see paragraph [0056] disclosing smart shelf with video display to suggest customers similar items and location, [0071] disclosing display recommendations about alternative products/locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rogers/Hof with the alternate product information, as taught by Bermudez Rodriguez, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including increasing consumer chances of finding everything they need even if one product is not available. See Bermudez Rodriguez paragraph [0056].

Regarding Claim 17, Rogers, Hof, and Bermudez Rodriguez teach or suggest all of the limitations of claim 12. Additionally, Bermudez Rodriguez discloses wherein the display comprises a personal electronic device of the POI, and the controlling of the display comprises controlling, via the computing device, the personal electronic device of the POI to provide the information about the object. (Bermudez Rodriguez: see paragraph [0030], [0047] disclosing remote device such as personal computer/digital assistant/ phone etc. for displaying various dashboard information to consumer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rogers/Hof with the product information, as taught by Bermudez Rodriguez, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including increasing sales within the store. See paragraph [0004], [0056].


Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features, in light of all of the limitations of the base claim/any intervening claims, are as follows:

“wherein the determined movement or action of the customer comprises an indication that the customer is holding the representation of the product, and the information provided about the object further comprises an alert to an employee within the store that the customer is purchasing the product, the method further comprising: facilitating transport of the product associated with the representation of the product that is held by the customer from a storage location of the product within the store to a purchase location within the store at which the customer purchases the product.”

One piece of pertinent prior art is Rogers (US 2016/0349543) disclosing determining the presence of a person in a store with respect to a product for purchase. See paragraph [0009], [0035]. Another piece of pertinent prior art is Hof et al. (US 2020/0073480) disclosing detecting presence and motion of object with mm wave technology. See paragraph [0007]. Another piece of pertinent prior art is Chapuis et al. (US 10,013,901) disclosing sensing a user motion such as picking up a card representing a product or service of interest and then displaying information related to that specific product. See col 3, lns 25-40. Another piece of pertinent prior art is “Human-object Interaction Reasoning using RFID-enabled Smart Shelf” (J. Melià-Seguí and R. Pous, "Human-object interaction reasoning using RFID-enabled smart shelf," 2014 International Conference on the Internet of Things (IOT), 2014, pp. 37-42.) disclosing using a smart shelf with rfid features to classify real time human activity/interactions. However, none of these pieces of prior art, nor any others, expressly provide for “wherein the determined movement or action of the customer comprises an indication that the customer is holding the representation of the product, and the information provided about the object further comprises an alert to an employee within the store that the customer is purchasing the product, the method further comprising: facilitating transport of the product associated with the representation of the product that is held by the customer from a storage location of the product within the store to a purchase location within the store at which the customer purchases the product” when viewed in light of base/intervening claims as well.

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Vlad Cluve (US 2022/0122496) disclosing a shelf with motor attached to move product of interest closer to consumer.
Hatanaka (US 2005/0224427) disclosing movable shelves.
Huang et al. (US 9,749,780) disclosing using wireless access points to track customer moving throughout store.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625